Exhibit 10.1

AMENDMENT NO. 4 TO SECOND AMENDED AND RESTATED RECEIVABLES

PURCHASE AGREEMENT

THIS AMENDMENT (this “Amendment”) is entered into as of December 7, 2007 by and
among:

(a) Yellow Roadway Receivables Funding Corporation, a Delaware corporation (the
“Seller”),

(b) JPMorgan Chase Bank, N.A., SunTrust Bank, Wachovia Bank, National
Association, and ABN AMRO Bank, N.V. (each of the foregoing a “Committed
Purchaser”),

(c) Falcon Asset Securitization Company LLC (f/k/a Falcon Asset Securitization
Corporation), Three Pillars Funding LLC, Variable Funding Capital Company LLC
(as assignee of Blue Ridge Asset Funding Corporation), and Amsterdam Funding
Corporation (each of the foregoing, a “Conduit”),

(d) YRC Assurance Co. Ltd., an exempted company incorporated with limited
liability under the laws of Bermuda formerly known as USF Assurance Co. Ltd.,
individually and as agent for itself (in such latter capacity, a “Co-Agent”),

(e) Wachovia Bank, National Association, as letter of credit issuer (the “LC
Issuer”);

(f) SunTrust Robinson Humphrey, Inc. (f/k/a SunTrust Capital Markets, Inc.),
Wachovia Bank, National Association, ABN AMRO Bank, N.A., and JPMorgan Chase
Bank, N.A., as “Co-Agents,” and

(g) JPMorgan Chase Bank, N.A., as administrative agent for the Groups (together
with its successors in such capacity, the “Administrative Agent” and together
with the Co-Agents, the “Agents”),

with respect to that certain Second Amended and Restated Receivables Purchase
Agreement, dated as of May 24, 2005, among the parties hereto (as heretofore
amended, the “Existing RPA”).

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have their meanings as attributed to such terms in the Existing RPA.



--------------------------------------------------------------------------------

2. Amendments.

2.1 Sections 7.1(h) and 7.1(i) of the Existing RPA are hereby amended and
restated in their entirety to read, respectively, as follows:

(h) A “Default” or an “Event of Default” under and as defined in the YRCW Credit
Agreement, shall occur and be continuing; provided, however, that any Servicer
Default arising under this Section 7.1(h) shall be deemed automatically waived
if and to the extent that any “Default” or “Event of Default” under the YRCW
Credit Agreement is waived in accordance with the terms thereof.

(i) Any Trigger Event shall occur.

2.2 The definitions of “Level I Trigger Event,” “Level II Trigger Event” and
“Yellow Roadway Credit Agreement” in Exhibit I to the Existing RPA are hereby
deleted in their entirety.

2.3 Each of the following new definitions is hereby inserted in Exhibit I to the
Existing RPA in its appropriate alphabetical order:

“Trigger Event” means the failure of YRC Worldwide Inc. to maintain, as of the
end of any Test Period (as defined in the YRCW Credit Agreement), (a) a Total
Leverage Ratio (as defined in the YRCW Credit Agreement) that is less than or
equal to 3.50:1 or (b) a Consolidated Interest Coverage Ratio (as defined in the
YRCW Credit Agreement) that is greater than or equal to 2.00:1.

“YRCW Credit Agreement” means that certain Credit Agreement dated as of
August 17, 2007 among YRC Worldwide Inc., certain of its Canadian and United
Kingdom Affiliates, the lenders party thereto, JPMorgan Chase Bank, National
Association, Toronto Branch, as Canadian Agent, J.P. Morgan Europe Limited, as
UK Agent, and JPMorgan Chase Bank, N.A., as Administrative Agent thereunder, as
amended, modified or replaced from time to time.

2.4. Each of the following definitions in Exhibit I to the Existing RPA is
hereby amended and restated in its entirety to read, respectively, as follows:

“Applicable Margin” means the applicable rate per annum set forth under the
caption “Eurocurrency Spread for Eurocurrency Revolving Loans” plus that set
forth under the caption “Utilization Increase” in the definition of “Applicable
Rate” (as defined in the YRCW Credit Agreement).

“Concentration Limit” means:

(a) for any Obligor and its Affiliates considered as if they were one and the
same Obligor, an amount equal to (i) 3.00%, multiplied by (ii) the aggregate
Outstanding Balance of all Eligible Receivables at such time; and

(b) at any time, for all Government Receivables, 5% of the aggregate Outstanding
Balance of all Eligible Receivables at such time;

provided, however, that the Administrative Agent may from time to time designate
other amounts (each, a “Special Concentration Limit”) for any Obligor or class
of

 

2



--------------------------------------------------------------------------------

Receivables, it being understood and agreed that any of the Agents may, upon not
less than three Business Days’ notice to the Seller and the other Agents, cancel
any Special Concentration Limit.

2.5 Clause (ii) of the definition of “Eligible Receivable” in Exhibit I to the
Existing RPA is hereby amended and restated in its entirety to read as follows:

(ii) a Receivable (A) as to which no payment, or part thereof, remains unpaid
for 120 days or more from the original invoice date, (B) which does not
represent Deferred Revenue, and (C) is not a Defaulted Receivable,

3. Representations and Warranties. In order to induce the other parties to enter
into this Amendment, the Seller hereby represents and warrants to the Agents,
the LC Issuer and the Purchasers that after giving effect to the amendments
contained in Section 2 above, (a) no Servicer Default or Potential Servicer
Default exists and is continuing as of the Effective Date (as defined in
Section 4 below), and (b) each of the Seller’s representations and warranties
contained in Section 3.1 of the Existing RPA is true and correct as of the
Effective Date.

4. Effective Date. This Amendment shall become effective as of the date first
above written (the “Effective Date”) when the Administrative Agent has received
counterparts of this Amendment, duly executed by each of the parties hereto.

5. Ratification. The Existing RPA, as modified hereby, is hereby ratified,
approved and confirmed in all respects.

6. Reference to Agreement. From and after the Effective Date hereof, each
reference in the Existing RPA to “this Agreement”, “hereof”, or “hereunder” or
words of like import, and all references to either of the Existing RPA in any
and all agreements, instruments, documents, notes, certificates and other
writings of every kind and nature shall be deemed to mean the Existing RPA, as
modified by this Amendment.

7. Costs and Expenses. The Seller agrees to pay all reasonable costs, fees, and
out-of-pocket expenses (including reasonable attorneys’ fees and disbursements)
incurred by the Agents in connection with the preparation, execution and
enforcement of this Amendment.

8. CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW).

9. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

<signature pages follow>

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

YELLOW ROADWAY RECEIVABLES FUNDING CORPORATION By:  

/s/ Todd M. Hacker

Name:   Todd M. Hacker Title:   President YRC ASSURANCE CO. LTD., AS AN
UNCOMMITTED PURCHASER AND AS YRCA AGENT By:  

/s/ Brenda Stasiulis

Name:   Brenda Stasiulis Title:   Financial Officer WACHOVIA BANK, NATIONAL
ASSOCIATION, AS A COMMITTED PURCHASER, AS LC ISSUER AND AS VFCC AGENT By:  

/s/ Eero H. Maki

Name:   Eero H. Maki Title:   Director VARIABLE FUNDING CAPITAL COMPANY LLC BY:
  WACHOVIA CAPITAL MARKETS, LLC, ITS ATTORNEY-IN-FACT By:  

/s/ Haojin Wu

Name:   Haojin Wu Title:   Vice President SUNTRUST ROBINSON HUMPHREY, INC., AS
THREE PILLARS AGENT By:  

/s/ Michael G. Maza

Name:   Michael G. Maza Title:   Managing Director SUNTRUST BANK, AS A COMMITTED
PURCHASER By:  

/s/ William H. Crawford

Name:   William H. Crawford Title:   Director

 

4



--------------------------------------------------------------------------------

THREE PILLARS FUNDING LLC By:  

/s/ Doris J. Hearn

Name:   Doris J. Hearn Title:   Vice President ABN AMRO BANK N.V., AS A
COMMITTED PURCHASER AND AS AMSTERDAM AGENT By:  

/s/ David J. Donofrio

Name:   David J. Donofrio Title:   Director By:  

/s/ Christopher M. Burke

Name:   Christopher M. Burke Title:   Vice President AMSTERDAM FUNDING
CORPORATION By:  

/s/ Jill A. Gordon

Name:   Jill A. Gordon Title:   Vice President JPMORGAN CHASE BANK, N.A., AS A
COMMITTED PURCHASER, AS FALCON AGENT AND AS ADMINISTRATIVE AGENT By:  

/s/ Sherri Gerner

Name:   Sherri Gerner Title:   Executive Director FALCON ASSET SECURITIZATION
COMPANY LLC BY: JPMORGAN CHASE BANK, N.A., ITS ATTORNEY-IN-FACT By:  

/s/ Sherri Gerner

Name:   Sherri Gerner Title:   Executive Director

 

5